21-03009-hcm Doc#11 Filed 06/03/21 Entered 06/03/21 12:45:15 Main Document Pg 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

   IN RE:                                          §
                                                   §
   THE GATEWAY VENTURES, LLC                       §             CASE NO. 21-30071-hcm
                                                   §                 CHAPTER 11
                                                   §
            Debtor.                                §


   WESTAR INVESTORS GROUP, LLC,                    §
   SUHAIL BAWA, AND SALEEM                         §
   MAKANI,                                         §
                                                   §
            Plaintiffs,                            §
                                                   §
   v.                                              §         ADVERSARY NO. 21-03009-hcm
                                                   §
   THE GATEWAY VENTURES, LLC,                      §
   PDG PRESTIGE, INC., MICHAEL                     §
   DIXSON, SURESH KUMAR, AND                       §
   BANKIM BHATT                                    §

                           NOTICE OF APPEARANCE AND REQUEST
                          FOR SERVICE OF NOTICES AND PLEADINGS

            The undersigned counsel hereby makes an appearance on behalf of Westar Investors

   Group, LLC, Saleem Makani, and Suhail Bawa and, pursuant to 11 U.S.C. § 1109(b) and Federal

   Rules of Bankruptcy Procedure 2002, 9007, and 9010, respectfully requests that all notices given

   or required to be served in this proceeding also be served upon the undersigned counsel at the

   following address:

                                            Eric C. Wood
                                       BROWN FOX PLLC
                                   5550 Granite Pkwy., Suite 175
                                        Plano, Texas 75024
                                      Phone: (214) 327-5000
                                       Fax: (214) 327-5001
                                   Email: eric@brownfoxlaw.com



   NOTICE OF APPEARANCE                                                                     PAGE 1
21-03009-hcm Doc#11 Filed 06/03/21 Entered 06/03/21 12:45:15 Main Document Pg 2 of 3




          Further, this request includes the documents referenced above and also includes, without

   limitation, notices of any order, pleadings, motions, applications, complaints, demands, hearings,

   requests, or petitions, disclosure statements, answering or reply papers, memoranda, and briefs in

   support of any of the foregoing and any other documents brought before this Court with respect

   to these proceedings, whether formal or informal, whether written or oral, whether transmitted or

   conveyed by mail, electronic mail, delivery, telephone, telecopy, or otherwise.

          Dated: June 3, 2021


                                                Respectfully submitted,

                                                By: /s/ Eric C. Wood
                                                Eric C. Wood
                                                State Bar No. 24037737
                                                BROWN FOX PLLC
                                                5550 Granite Pkwy., Suite 175
                                                Plano, Texas 75024
                                                Phone: (214) 327-5000
                                                Fax: (214) 327-5001
                                                Email: eric@brownfoxlaw.com

                                                ATTORNEYS FOR PLAINTIFFS
                                                WESTAR INVESTORS GROUP, LLC,
                                                SALEEM MAKANI, AND SUHAIL BAWA




   NOTICE OF APPEARANCE                                                                       PAGE 2
21-03009-hcm Doc#11 Filed 06/03/21 Entered 06/03/21 12:45:15 Main Document Pg 3 of 3




                                  CERTIFICATE OF SERVICE

          I hereby certify that on June 3, 2021, a true and correct copy of the foregoing document
   was served by electronic notification by the Electronic Case Filing system for the United States
   Bankruptcy Court for the Western District of Texas.


                                               /s/ Eric C. Wood
                                               Eric C. Wood




   NOTICE OF APPEARANCE                                                                     PAGE 3
